            Case 2:20-cr-00520-WJ Document 40 Filed 09/02/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                           No. 2:20-cr-00520-WJ-1

DANIEL TORRES,

               Defendant.

MEMORANDUM OPINION AND ORDER SUSTAINING DEFENDANT’S OBJECTION
                TO THE PRESENTENCING REPORT

       THIS MATTER is before the Court following the Defendant’s objection to the

Presentence Investigation Report (the “PSR”). For the reasons discussed in this Memorandum

Opinion and Order, the Court finds pursuant to U.S.S.G. § 2L1.1(b)(6) that the 6 offense levels

contemplated in the PSR for intentionally or recklessly creating a substantial risk of death or

serious bodily injury to another person should not be applied.

                                        BACKGROUND

       On December 5, 2019, the United States filed a complaint charging Defendant with

unlawfully transporting and conspiring to transport and move an alien within the United States in

violation of 8 U.S.C. § 1324(a)(1)(v)(I). Doc. 1 at 1. On the day Defendant was arrested, he was

sitting in the front passenger seat of a 2019 Dodge Durango equipped to seat seven occupants that

was driven by the co-defendant when the vehicle entered the Border Patrol Checkpoint near

Alamogordo, New Mexico. Doc. 28 at 2-3. During the inspection of the Dodge Durango, the

inspector noted three rear passengers and, after questioning these passengers, determined that they

were citizens of Mexico. Doc. 1 at 2. The vehicle was consequently referred to a secondary



                                                1
            Case 2:20-cr-00520-WJ Document 40 Filed 09/02/20 Page 2 of 10



checkpoint where the fourth and fifth rear passengers were discovered, one hidden on the

floorboard of the third-row seat area and one in the vehicle’s rear cargo area. Id. According to the

government, the fourth and fifth rear passengers were unable to wear seatbelts, though it should

be noted that the vehicle had two seat belts in the third row of seats. Id.; Doc. 28 at 3.

         Following Defendant’s waiver of preliminary hearing and request for tolling of grand jury

presentment, dated December 10, 2019, Defendant pled guilty pursuant to a plea agreement

wherein the government agreed to a 2-level reduction for minor involvement under U.S.S.G. §

3B1.2 and another 2-level reduction for acceptance of responsibility under U.S.S.G. § 3E1.1(a).

PSR at 5. All said, the PSR assessed a total offense level of 14 and a criminal history category of

IV, resulting in an advisory sentencing guideline range of 27 to 33 months.1 PSR at 18.

         Defendant now submits that 6 offense levels—the 6 offense levels assigned for

intentionally or recklessly creating a substantial risk of death or serious bodily injury to another

person under § 2L1.1(b)(6)—should not apply, which would result in an assigned advisory

guidelines range of 10 to 16 months. Doc 28 at 2.

                                                  DISCUSSION

         U.S.S.G. § 2L1.1(b)(6) states that an offense involving the intentional or reckless creation of a

substantial risk of death or serious bodily injury to another person will warrant an increase to the

corresponding offense level by 2, but if the resulting offense level is less than level 18, such offense

will warrant an increase to level 18 (the “Reckless Endangerment Enhancement”). § 2L1.1(b)(6). The

commentary to this enhancement states, in relevant part, that the reckless conduct to which the



1
  Defendant was assigned a base offense level of 12 under U.S.S.G. § 2L1.1(a)(3), with 6 additional offense levels
for intentionally or recklessly creating a substantial risk of death or serious bodily injury to another person under
U.S.S.G. § 2L1.1(b)(6). PSR at 7. 2 offense levels were deducted for minor participation under U.S.S.G. § 3B1.2
and 2 were deducted for acceptance of responsibility under U.S.S.G. § 3E1.1(a). Id. The total offense level
stipulated by the PSR was 14. Id. The PSR assessed a criminal history score of 8 points and placed Defendant in
criminal history category IV. PSR at 10.

                                                           2
          Case 2:20-cr-00520-WJ Document 40 Filed 09/02/20 Page 3 of 10



adjustment applies includes a wide variety of behavior such as, inter alia, transporting persons in the

trunk or engine compartment of a motor vehicle, carrying substantially more passengers than the rated

capacity of a motor vehicle or vessel, or harboring persons in a crowded, dangerous or inhumane

condition. U.S.S.G. § 2L1.1, cmt. n.3.

        The standard to which the government is bound when attempting to prove the facts supporting

a sentencing enhancement is a preponderance of evidence standard, whereby the government must

show that the “existence of a fact is more probable than its nonexistence.” United States v. Garcia, 635

F.3d 472, 478 (10th Cir. 2011) (“At sentencing, the government must prove facts supporting a

sentencing enhancement by a preponderance of the evidence.”); Concrete Pipe & Prods. of Cal., Inc.

v. Constr. Laborers Pension Tr. for S. Cal., 508 U.S. 602, 622 (1993); See also United States v. Cox,

505 Fed. Appx. 692, 693 (10th Cir. 2012). There is no question here as to whether Defendant was

transporting passengers in the trunk or engine compartment of a vehicle; he was not. See United States

v. Dixon, 201 F.3d 1223, 1233 (9th Cir. 2000) (distinguishing a vehicle’s trunk from a hatchback on

the grounds that the hatchback provided passengers an opportunity to extricate themselves as needed).

Nor was the vehicle carrying more passengers than was allowed by its rated capacity. Doc. 28 at 2.

Thus, the only language of the commentary to the Reckless Endangerment Enhancement under §

2L1.1(b)(6) relevant to the issue at hand is “harboring persons in a crowded, dangerous or inhumane

condition,” § 2L1.1, cmt. n.3, and therefore, given the evidence provided and the posture of the

government’s argument, for the Reckless Endangerment Enhancement to apply, the government must

present evidence sufficient to show that it is more probable than not that Defendant’s conduct created

such dangerous conditions for the unrestrained passenger hidden in the floorboard of the third row of

seats and/or the unrestrained passenger hidden in the cargo area. See, e.g., Dixon, 201 F.3d at 1233–34

(vacating sentence because the evidence did not show that the defendant created a substantial risk of

death or bodily injury by transporting two illegal aliens in the hatchback of his vehicle where the aliens

had oxygen to breathe and an ability to extricate themselves if necessary).

                                                    3
          Case 2:20-cr-00520-WJ Document 40 Filed 09/02/20 Page 4 of 10



        In United States v. Munoz-Tello, 531 F.3d 1174 (10th Cir. 2008), the Tenth Circuit affirmed

the application of the Reckless Endangerment Enhancement on the grounds that “at least four of [the

defendant’s] passengers lacked a safety restraint, a situation which the district court rightly regarded

as dangerous.” Id. at 1184. Furthermore, the Court stated that “the danger was even more pronounced

for the two passengers who [the defendant] concealed in the rear cargo area.” Id. (emphasis added).

        The Tenth Circuit also held in United States v. Maldonado-Ramires, 384 F.3d 1228 (10th Cir.

2004) that a defendant’s conduct fell well within the ambit of the Reckless Endangerment

Enhancement when seatbelts had been removed from a vehicle being used to transport aliens, and cited

positively the Ninth Circuit’s holding that the Reckless Endangerment Enhancement was appropriately

applied where “overcrowding of [the] vans appeared minimal but passengers were not strapped into

seats with seatbelts but were instead lying unrestrained on floorboards and across the seats.” Id. at

1231; United States v. Hernandez-Guardado, 228 F.3d 1017, 1027-28 (9th Cir. 2000) (emphasis

added) (internal quotations omitted).

        Importantly, however, the defendant in Maldonado-Ramires had physically removed the

seatbelts from the vehicle, “was the only driver on a lengthy trip,” and required that his passengers lay

prone on the floor of the vehicle. Maldonado-Ramires, 384 F.3d at 1231. Furthermore, it is worth

noting that the Ninth Circuit in Hernandez-Guardado reviewed the enhancement for abuse of

discretion by the district court as to the application rather than the enhancement’s application directly,

and stated that “reasonable minds could differ as to the severity of the overcrowding in the vans and

the resulting degree of risk.” Hernandez-Guardado, 228 F.3d at 1028. It is sensible that, in this context,

reasonable minds can likewise differ as to the severity of the risks associated with transporting aliens

unrestrained or in a vehicle’s floorboard or cargo area. Such can be seen in the approach taken by the

Fifth Circuit, finding often the application of the Reckless Endangerment Enhancement to be

inappropriate where a defendant transported passengers without seatbelts and the defendant’s

aggregate behavior was less dangerous than that of the defendant in Maldonado-Ramires. See, e.g.,

                                                    4
           Case 2:20-cr-00520-WJ Document 40 Filed 09/02/20 Page 5 of 10



United States v. Solis-Garcia, 420 F.3d 511, 516 (5th Cir. 2005) (“The § 2L1.1(b)([6]2) enhancement

as written, one would think, does not extend so far as to increase punishment for offenders simply for

transporting illegal aliens without requiring them to wear seatbelts.”).

         Since Solis-Garcia, the Fifth Circuit has held fast to this departure from Hernandez-Guardado

while incorporating into its review of the application of the Reckless Endangerment Enhancement a

list of factors to guide the analysis of whether certain conduct subjects harbored aliens to crowded,

dangerous or inhumane conditions. See United States v. Mata, 624 F.3d 170, 174 (5th Cir. 2010). While

not intended to be exhaustive, this list includes “the availability of oxygen, exposure to temperature

extremes, the aliens’ ability to communicate with the driver of the vehicle, their ability to exit the

vehicle quickly, and the danger to them if an accident occurs,” a lack of which, in each case, may

constitute reckless endangerment. See Id. (quoting United States v. Zuniga-Amezquita, 468 F.3d 886,

889 (5th Cir. 2006)). Under this rubric, the Fifth Circuit has consistently held that a passenger’s lack

of a seatbelt or restraining device is not dispositive of reckless endangerment, and that transporting

aliens unrestrained in a part of the vehicle not intended for passenger seating is not reckless

endangerment per se. United States v. Torres, 601 F.3d 303, n.1 (5th Cir. 2010) (the lack of a seatbelt

alone will not satisfy the language of § 2L1.1(b)(6)); See Zuniga-Amezquita, 468 F.3d at 890; Torres,

601 F.3d at 305. In fact, in event an alien is being transported unsecured in an ostensibly dangerous

area of the vehicle, such alien’s positioning must be more dangerous than it would have been had the

alien simply been traveling without a seatbelt. Zuniga-Amezquita, 468 F.3d at 890 (“The application

of § 2L1.1(b)([6]) is warranted if a method of transportation exposes aliens to a substantial risk, in the

event of an accident, of death or serious bodily injury . . . [provided that the] risk must, however, be

greater than that of an ordinary passenger not wearing a seatbelt in a moving vehicle.”); See Torres,

601 F.3d at 306 (vacating an application of the Reckless Endangerment Enhancement because it was


2
 While Solis-Garcia cites to U.S.S.G. § 2L1.1(b)(5), the correct citation to this language in the 2004 Sentencing
Commission Guidelines Manual, it is in reference to the updated citation § 2L1.1(b)(6).

                                                          5
          Case 2:20-cr-00520-WJ Document 40 Filed 09/02/20 Page 6 of 10



not more dangerous for a child to be transported beneath the sleeping area of a tractor trailer than it

would have been for the child to travel without a seatbelt).

        The question presented here, then, is whether the passengers discovered in the floorboard of

the third row of seats and in the cargo area of the Durango were transported in a “crowded, dangerous,

or inhumane condition.” § 2L1.1, cmt. n.3. The Tenth Circuit has not provided extensive guidance as

to what constitutes a “crowded, dangerous, or inhumane condition” absent cases in which substantial

overcrowding was observed. See, e.g., United States v. Cardena–Garcia, 362 F.3d 663, 664 (10th Cir.

2004) (seventeen aliens transported in a van meant only to hold seven passengers); United States v.

Jose–Gonzalez, 291 F.3d 697, 699 (10th Cir. 2002) (sixteen aliens transported on the floor of a van

where the rear seats and seatbelts had been removed). In fact, Maldonado-Ramires is the only Tenth

Circuit authority significantly similar to the case at hand, and while substantial overcrowding was not

observed, the relevant passengers in Maldonado-Ramires were subjected to considerably more risk

than those in question here. See Maldonado-Ramires, 384 F.3d. Namely, they were transported in a

minivan from which the rear seatbelts and the seats themselves were physically removed, they were

ordered to lay in the floor by the defendant-driver, the defendant-driver was the only driver on a lengthy

trip from Arizona to Florida, and ultimately, several such passengers were injured and one was killed

when the vehicle was involved in an accident. See Id. Accordingly, this Court finds that the

enhancement in Maldonado-Ramires was based on far more dangerous conduct than the instant case,

and turns elsewhere for guidance as to the application of the Reckless Endangerment Enhancement.

See United States v. Valdivia-Alvarado, 2007 WL 2287837, 2 (D. Kan. 2007) (distinguishing the

case from Tenth Circuit precedent due to a lack of the aggravating factors contemplated in Maldonado-

Ramires, and instead deferring to Fifth Circuit authority).

        The Fifth Circuit has seen cases involving a broad spectrum of defendant trafficking conduct,

broad enough to clarify the circumstances in which the Reckless Endangerment Enhancement does



                                                    6
           Case 2:20-cr-00520-WJ Document 40 Filed 09/02/20 Page 7 of 10



and does not apply to the kind of conduct at issue here. Zuniga-Amezquita, while not controlling, is

particularly persuasive authority, as this Court believes that the Zuniga-Amezquita test is probative as

to the meaning of “crowded, dangerous, or inhumane condition[s]” where the Tenth Circuit has not yet

clarified the point. Thus, this Court incorporates into its analysis what it believes to be the sensible

factors set forth therein. To reiterate, these factors are (1) the availability of oxygen, (2) exposure to

temperature extremes, (3) the aliens’ ability to communicate with the driver of the vehicle, (4) the

aliens’ ability to exit the vehicle quickly, and (5) the danger to the aliens if an accident occurs. Zuniga-

Amezquita, 468 F.3d at 889. With respect to the first and second factors, this Court has no reason to

believe that any of the passengers in the Durango were subjected to reduced airflow or temperature

extremes, and with respect to the third factor, the Court is confident that the passengers were able to

communicate with the driver, as needed, because no passenger was confined in separate or closed-off

areas of the vehicle. Doc. 28 at 2-3. With respect to the fourth factor, this Court is similarly

unconvinced that the passengers, namely the passenger hidden in the floorboard of the third row of

seats and the passenger hidden in the cargo area, were unable to extricate themselves from the vehicle.

In the case of the first such passenger, it appears clear that he was no more restricted from exiting the

vehicle than someone properly restrained in the seat of the third row. In the case of the second such

passenger, it is less clear, as evidence has not been presented as to whether the vehicle’s cargo area can

be opened from the interior. However, courts have found that aliens being transported in a vehicle’s

hatchback, an interior cargo area similar to the cargo area of the 2019 Durango, were not restricted in

their ability to extricate themselves, and it is conceivable that in event of an emergency, a passenger

stowed in any such cargo area has the option to climb over or fold the seats to access the rear doors.

See Dixon, 201 F.3d at 1233–34.

        Remaining of the Zuniga-Amezquita factors, however, is the fifth, the danger to a passenger in

event an accident was to occur. See Zuniga-Amezquita, 468 F.3d at 889. The government contends that



                                                     7
          Case 2:20-cr-00520-WJ Document 40 Filed 09/02/20 Page 8 of 10



the passengers’ positioning would have “extreme” and “appalling” results were the vehicle to have

been involved in a traffic accident, and that “neither of the two aliens in these positions had access to

a seatbelt.” Doc. 32 at 4. It is true that traveling unrestrained in the floorboard or cargo area is more

dangerous to a passenger than traveling while properly restrained in a seat, but it is difficult to know

with any certainty that riding unrestrained in a floorboard or cargo area is more dangerous than simply

riding in a seat without a seatbelt when a vehicle is moving at the presumably slow rate in which it

would be moving from one inspection lane to another at a Border Patrol checkpoint, and the

government has offered no evidence suggesting that the aliens were transported in the floorboard and

cargo area other than from the first inspection lane of the checkpoint (and perhaps approaching it) to

the second inspection lane of the same checkpoint. Nor has the government proffered evidence

undermining the reasonable assumption that these aliens may have been properly seated in the third

row of seats, and upon entering the Border Patrol checkpoint, decided with no instruction by the

Defendant to hide in the floorboard and rear cargo area.

        This Court agrees with the Fifth Circuit that an alien’s positioning in a vehicle must be more

dangerous than it would have been had the alien simply been traveling without a seatbelt for the

Reckless Endangerment Enhancement to apply, but how much more? Zuniga-Amezquita, 468 F.3d at

890. Both the Tenth Circuit and Zuniga-Amezquita are unclear as to the degree in which an alien’s

positioning in a vehicle must be more dangerous than it would be were said alien simply traveling

without a seatbelt, and the government has offered no evidence to suggest a difference at all, much less

evidence establishing which position is more dangerous than the other, at ordinary speeds or otherwise.

        Because there is little by way of evidence to distinguish traveling in the floorboard or cargo

area of a vehicle from merely traveling without a seatbelt, this Court turns again to the Fifth Circuit,

which has established decidedly that “the mere fact that an alien is transported in a portion of the

[vehicle] that is not designed to hold passengers is not, without more, sufficient to support the



                                                   8
           Case 2:20-cr-00520-WJ Document 40 Filed 09/02/20 Page 9 of 10



enhancement.” Mata, 624 F.3d at 174 (emphasis added); See, e.g., Solis-Garcia, 420 F.3d at 516 (“We

do not believe the act of transporting four aliens lying in the cargo area of a minivan, with no

aggravating factors, constitutes an inherently dangerous practice such as to create a substantial

risk of death or serious bodily injury to those aliens.”) (emphasis added); United States v.

Rodriguez, 630 F.3d 377, 381 (5th Cir. 2011) (three aliens discovered in the cargo area of a Ford

Explorer could not sustain the Reckless Endangerment Enhancement.); Torres, 601 F.3d at 305

(transporting aliens unrestrained in a part of the vehicle not otherwise intended for travel is not reckless

endangerment per se). Nothing in the facts implies that that there are other “aggravating factors,” such

as those present in applicable Tenth Circuit cases, to be considered, other than that one passenger was

on the floorboard of the third row of seats and one passenger was hidden in the cargo area. See Solis-

Garcia, 420 F.3d at 516. Had the government presented evidence to the contrary, perhaps

demonstrating that the vehicle carried more passengers than it was equipped to carry or travelled at

excessive speeds which may have exacerbated the risks associated with unrestrained or improperly

positioned passengers, the Defendant’s conduct may have been shown to include aggravating factors

severe enough to warrant the enhancement, but the facts, as they stand, do not suffice to do this. See

Mata, 624 F.3d at 174; See also Solis-Garcia, 420 F.3d at 516. As such, this Court finds that Defendant

was not transporting passengers in a “crowded, dangerous or inhumane condition,” and thus that the

Reckless Endangerment Enhancement should not be applied. See § 2L1.1, cmt. n.3

                                            CONCLUSION

        For the reasons stated in this Memorandum Opinion and Order, the Court finds and concludes

pursuant to U.S.S.G. § 2L1.1(b)(6) that the government has failed to establish by a preponderance of

the evidence that the Reckless Endangerment Enhancement should be applied, and Defendant’s

Objection to the Presentence Investigation Report is SUSTAINED. Accordingly, Defendant’s

guideline offense level is 8 and his criminal history category is IV, resulting in an advisory


                                                     9
         Case 2:20-cr-00520-WJ Document 40 Filed 09/02/20 Page 10 of 10



guideline sentencing range of 10 to 16 months incarceration.



       IT IS SO ORDERED.




                                            _____________________________
                                            WILLIAM P. JOHNSON
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               10
